Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

UNITED STATES DISTRICT COURT

Eostern

for the

Districtof T@nnessee

Crvet Division

James €. Maxey, Pre Se
7
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.

If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional

page with the full list of names.)
-V-

Mormoa« €kura hb

Defendant(s)$ 22 aktteched
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page

with the full list of names.)

Case No.

 

(to be filled in by the Clerk’s Office)

COMPLAINT AND REQUEST FOR INJUNCTION

I. The Parties to This Complaint
A. The Plaintiffs)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
_ E-mail Address

B. The Defendant(s)

JI Ginwg CG: Maxey

5908 Engle Road #4
Gotimvtheal (9aeceusaks)
Celifoernia 4560 §
(416) 627- 6544

J Gmesmexey!417TOGmail. com
= 7 J

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 1of42 PagelD#' 60°”
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Defendant No. 1
Name Mormon Church
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 2
Name Joseph 8B, der
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

 

 

 

Telephone Number

 

 

E-mail Address (if known)

Defendant No. 3
Name Kamelo D. Harris
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

 

 

 

 

 

Name Gary Summechays

Job or Title (if known)

Street Address

City and County Carmichaet (Sacromecate)
State and Zip Code Celi Fernia a5 be 5 :
Telephone Number

 

E-mail Address (if known)

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 2 of 42 PagelD #PeP of 6
Defendant No. 5
Namie
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

Dew ¢ craks cc. w a kioacl Committee

 

 

 

 

 

 

Defendant No. &
Name
Job or Title |
(if known)
Street Address
“City and County oT —
" Stgte-and Zip Code
. Teléphone Number

. Un: be d King do 4

 

 

 

 

 

DefendantNo. 7° oe eer
' Nanié ~ . - Queen Elizebeth Tr )

_ Job of Title ae Tt tes . -
(if known)

" Street Address
City and County

.. State and Zip Code ~-Unsted Kiag dom
Telephone Number Fe

 

 

 

 

Yefendant No. ¥
. Name .
Job or Title
(if known)
‘Street Address
City and County
State and Zip Code - TO
_ Telephone Number =

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 3 of 42 PagelD #: 62
Defendant No. 4
Name
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

India

 

 

 

 

Defendant No. ! 0 .
Name oe
Job or Title —
(if known)
Street Address _
‘City. and County - _
" State-and Zip Code ; i
Telégione N Nuriber

Angela Me-KeL. :

 

 

 

 

 

i, Fy

Defendant ‘No. I 1
Namé =
Job of Title
(if known)
- Street Address
City and County
.. State and Zip Code
Telephone Number

oO Tudsciatk Couserk oF Coli fornia

 

 

 

 

 

efendantNo. 12°
. Name —
Job or Title
(if known)
‘Street Address
City and County
State and Zip Code _ en
_ Telephone Number

'é , ,
Califernia stete Ber Asseciahion

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 4of 42 PagelD #: 63
Defendant No. ! 3
Name
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

United sfafes Suprene Court

 

 

 

 

 

 

Defendant No. '4+ _
Name e
Job or Title _
(if known)
Street Address _
GityandComty
 Stateand ZipCode , oe
: Teléphone Number

Califernic Supreme Court

 

 

 

 

 

DefindantNo. '5 re

/ Name ~ . eee Uns ted s Fetes Da str eft Ceaurt. Fe - the |
Job or Title -Eastecn D-4.s trived ef Cal, ferns a . .
(if known) oO ,

~ Street Address
City and County

.. State and Zip.Code
Telephone Number

 

 

 

 

 

Yefendant No. 16
. Name .
Job or Title
(if known)
‘Street Address
City and County
State and Zip Code © a
_ Telephone Number | : _ |

United stetes Disterct Couct Fer the
Ve-theen Dis teict ef. Califernia

j-

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 50f 42 PagelD #: 64
Defendant No. !7/
Namie
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

Colifercnia Appetlate Couct (3-4 District)

 

 

 

 

 

Defendant No. | 9

Name
Job or Title
(if known)
Street Address _
‘City. and County st 7

" SiateandZipCode

: Teléphone Nuiber

Supers eo Coucrt «f Col, Ferns g for the:

County of Sacramenta
7 : —

 

 

Defendant'No. 19 .
Name ~ . & Supecver Couct of Ce Gi fecnia Fo. the
Job or Title County of Placer :

(if known) eo

" Street Address
City and County

.. State and Zip Code
Telephone Number —

 

 

 

 

Yefendant No. 27
. Name .
Job or Title
(if known)
‘Street Address
City and County
State and Zip Code - . OS
_ Telephone Number _*

Votonel Asseciation ef Broad cas hers

 

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 6 of 42 PagelD #: 65
Defendant No. 2 /
Namie
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

A. Bul News Conperalion

 

 

 

 

 

 

Defendant No. +2
Name
Job or Title _
(if known)
Street Address _
_ “City.and County | ee
" State-and Zip Code oo ae

Vek

” Telephone Number

CBs Ve ws Con perat a A

 

 

 

 

 

Defendant'No. 23°
Name =
Job of Title
(if known)
Street Address
City and County
.. State and Zip Code
Telephone Number

wv BC News Corperahion

 

 

 

 

 

efendant No. 24
__ Name
Job or Title
(if known)
‘Street Address
City and County
State and Zip Code - as
_ Telephone Number. : _*

CNW News iv e tule 7 I<

 

i

 

 

 

 

PagelD #: 66
Defendant No. 2 5
Name
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

kK chRA News Network

 

 

 

 

 

 

 

Defendant No. 26 |
Name ie
Job or Title |
(if known)
Street Address _
‘City. anid County : et
" ‘State-and Zip Code eo
_ Telépone Nuniber

KoVR Vews Ne kwWock

 

 

 

 

 

Defémdant No. 27 af

Namié © a

"Job of Title
(if known)

Street Address
City and County

.. State and Zip Code
Telephone Number —

Kx rv) vews He tWork

 

 

 

 

 

Yefendant No. 25
_ Name os
Job or Title
(if known)
‘Street Address
City and County
State and Zip Code - a
_ Telephone Number.

I TX L News Vetwe 7 I<

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 8 of 42 PagelD #: 67
Defendant No. 2 4
Namie
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

Secramento Bee vewspuper Tac.
a | T

 

 

 

 

 

 

 

Defendant No. 3¢ ~
Name oe
Job or Title |
(if known)
Street Address .
— “Cityand County
" Sigterand ZipCode

yeoee

, Telephone Number

Douglas Emhe FF: 7

 

 

 

 

 

Dende FH
_ Namé Venable LL
JoborTitle oe
(if known)
Street Address
City and County
.. State and Zip Code
Telephone Number

 

 

 

 

 

Yefendant No. 32
. Name
Job or Title
(if known)
‘Street Address
City and County
State and Zip Code 2 ———
_ Telephone Number _

4

 

i

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 9 of 42 PagelD #: 68
Defendant No. 3 3
Namie
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

Edmund ©: brew n

 

 

 

 

 

Defendant No. 34 -
Name ©

Job or Title |

(if known)
Street Address .
—“Cityand County
" Stateand ZipCode
: Teléphone Nuniber

Govin N ew sem

 

 

 

 

 

Defendant'No. 35 -

Name: Willa J. Clinton
Job of Title : 2 ]
(if known)

- Street Address
City and County

.. State and Zip Code
Telephone Number

 

 

 

 

 

Jefendant No. 36
. Name .
Job or Title
(if known)
‘Street Address
City and County
State and Zip Code - ee
_ Telephone Number. . —s

wHiblery Re Clinton |

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 10 of 42 PagelD #: 69
Defendant No. 3 7
Namie
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

Cc Linton Fe aan dat é A

 

 

 

 

 

 

Defendant No. 33 -
Name oe

Job or Title |

(if known)
Street Address _
- “Cityand County
" Stgteand ZipCode
; Teléphone Number

Tames Cocter

 

 

 

 

 

DefendantNo. 39
"Nemes
- Job ot Title
(if known)
" Street Address
City and County
_. State and Zip Code
Telephone Number

Barack Obama
7

 

 

 

 

 

defendant No. 40°
Name —

Job or Title
(if known)
‘Street Address
City and County
State and Zip Code . : es
Telephone Number =. _

Geerge W. Bush

 

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 11 0f 42 PagelD #: 70
Defendant No. 4 /
Namie
Job or Title
(if known)
Street Address
City and County
State and Zip Code

Telephone Number

Defendant No. 42
Name
Job or Title
(if known)
Street Address _
_ “City and County
"sige an Zp Cot
’ Teléphone Nuziber

DelendaatNo. 43.”

Namé =
Job of Title
(if known)
" Street Address
City and County
_. State and Zip Code

Telephone Number

Yefendant No. 4:4 © |
Name oe
Job or Title
(if known)
‘Street Address
City and County

State and Zip Code _
_ Telephone Number -

Case 2:21-cv-00005-JRG-CRW

Fedecgt Buce eu_ of Investigation
ji

 

 

 

 

 

 

 

Robert Muelle me

 

 

 

 

Dames Comey
é ;

 

 

 

 

athe ste oh ee W rag
: 7

 

 

 

 

Document 4 Filed 01/15/21 Page 12 of 42 PagelD #71
Defendant No. 45"
Namie
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

Vatrcacl Se Curt by Ag eacy

 

 

 

 

 

 

 

Defendant No.44 —
Name oe Centre l Intelligence Agwaty
Job or Title —
(if kriown)

Street Address _
‘City. and County _ - CS

" Siate-and Zip Code co se
: Telépone Nuniber

 

 

 

 

 

af

Defendant ‘No. 4 7
Namé-
Job of Title
(if known)
Street Address
City and County
.. State and Zip Code
Telephone Number —

2 United states Marcshels Senpice

 

 

 

 

 

Yefendant No. 45 - .
Name.
Job or Title
(if known)
‘Street Address
City and County
State and Zip Code - : a
_ Telephone Number. : _*

~ He acy Kis Sin ae
“

 

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 13 of A2 PagelD #72
Defendant No. +7
Namie
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

Una.te ci tnd 3 Aur Fe new

 

 

 

 

 

 

Defendant No. 9 © .
Name ce
Job or Title |
(if known)
Street Address .
“City. and County } ——3
- Stateand ZipCode
; Teléphone Nuniber

Uaited = tates Dep cotmeat of Hemeland Security,

 

 

 

 

 

Defendant No. 5 i * .
- Namié a Teh “Tohase —~v
Job oF Title ea! i
(if known)
" Street Address
City and County
.. State and Zip Code
Telephone Number

 

 

 

 

Yefendant No. 52 .
. Name Co
~ Job or Title
(if known)
‘Street Address
City and County
State and Zip Code - or
_ Telephone Number : =

wlohn Bren nan.

 

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 14 of 42 PagelD #: 73
Defendant No. 53
Namie
Job or Title
(if known)
Street Address
City and County

State and Zip Code
Telephone Number

FBI Agents Asso ciotis a)

 

 

 

 

 

 

 

Defendant No. 54 .
Name
Job or Title
(if known)
Street Address .
— “@ity.and County _
" Siate-and Zip Code oo

yee

’ Teléphone Number

. Vatreach Lebe- Relations Beard .

 

 

 

 

 

Defendant No. 55 :
Namie
Job of Title
(if known)
” Street Address
City and County
.. State and Zip Code
Telephone Number —

Coli fornie Public Empley nent Relations Be ard

 

 

 

 

 

efendant No. 56 ~ .
. Name oO
"Job or Title

(if known)

‘Street Address

City and County

State and Zip Code : rr
_ Telephone Number = 7

Notseael Education Asse ceaht 0-7

 

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 15 0f 42 PagelD #: 74
Defendant No. > 7
Name - Calif
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

ALD Teach ex Ass coahown

 

 

 

 

 

Defendant No. 9 5
aed Coli forniy State Te echers betireuent System
Job or Title |
(if known)
Street Address _
. ‘City. and County _ . ae
 Siate-and ZipCode ie

14 By 2°

_ Teleptione: Nusiber

 

 

 

 

 

Defendant ‘No. 5 4 a / :

ee a. oC ahs fornst we o ss “s Com p24 sel, © A. App eels boar a
(if known)

" Street Address
City and County

.. State and Zip Code
Telephone Number

 

 

 

 

 

lefendant No. 42
/ Name .

Job or Title
(if known)
‘Street Address
City and County
State and Zip Code . : re
Telephone Number ; =

Kaises Permenente Hespi te L- .

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 16 of 42 PagelD #: 75
Defendant No. .& J

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code

Telephone Number

Defendant No. é 2

Name

Job or Title |

(if known)

Street Address _

_ “City and County
" Stateand Zip Code
, Teléphone Nuniber

DeftindsatNa 3

Namé =

Job of Title

(if known)

" Street Address
City and County

.. State and Zip Code

Telephone Number

Jefendant No. 64
_Name

Job or Title

(if known)

‘Street Address

City and County

State and Zip Code -
_ Telephone Number .

Gcheeols Insuréeance Authe-ihy Ine,

 

 

 

 

 

 

Gevernmental Advoce hes Dance...

 

 

 

 

Willian Loc Ky er
a a

 

 

 

 

 

Ara eld . SchwWarzeneqger
SJ

 

3

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 17 of 42

PagelD #: 76
Defendant No. 6 5
Namie
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

V a beagwlh Domecrahie Party

 

 

 

 

 

 

Defendant No. © £

Namie Leon Panetta

Job or Title

(if known)

Street Address
“City and County | =
" Sigta:and Zip Code
: Teléphone Number

 

 

 

 

 

Defendant'No. (7

Name Pepe Francis
Job of Title a . FO
(if known)

" Street Address
City and County

.. State and Zip Code
Telephone Number _

 

 

 

 

defendant No. bg - |
. Name o . Va Lican Stato
Job or Title
(if known)
‘Street Address
City and County
State and Zip Code . To
Telephone Number - _

 

ji:

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 18 of 42 PagelD #: 77
Defendant No. 69
Namie
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

Prince Phitli p (er England)

 

 

 

 

 

 

Defendant No. 76
Name . Prince An drew oe Englead)
Job or Title ;
(if known)
Street Address _
— Gityand Coty
"Sind ZipCode
: Teléphone Number

 

 

 

 

 

DefendantNo. 7/9 | 7 ’
Name ~ , [= Prince ‘Wi Lli a Mm (oF Englaad)
Job of Title : ae —— |
(if known)
- Street Address
City and County
.. State and Zip Code
Telephone Number

 

 

 

 

 

befendant No. 72 ~ .
__ Name
Job or Title
(if known)
‘Street Address
City and County
State and Zip Code - ee
_ Telephone Number. ; _*

Prince therles (ef Eng lead)

 

}-

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 19 of 42 PagelD #: 78
Defendant No. 73
Namie
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

Edith Schlo in

 

 

 

 

 

 

Defendant No. 74 —
Name . Dovid Beyle

Job or Title _ " ,

(if known)
Street Address _
_ “City and County te lg

" Stgte:and Zip Code 7! Se

; Teléphone Nuniber

 

 

 

 

 

DefendantNo. 75 |
"Name ik Erte Helder
Job of Title : _ «es
(if known)
~ Street Address
City and County
.. State and Zip Code

Telephone Number

 

 

 

 

lefendant No. 7 L 7
. Name .
Job or Title
(if known)
‘Street Address
City and County
State and Zip Code - : re
_ Telephone Number = . _*

Loretto byneh

 

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/5/21 Page 20 of 42 PagelD #79
DefendantNo. 77 an
Namie Ben Gs in wW og new
Job or Title -
(if known)

Street Address

City and County
State and Zip Code
Telephone Number

 

 

 

 

 

 

Defendant No. 75 -

Name he Johan Kerry

Job or Title — ” 4
(if known)

Street Address _

‘City. and County ee

" State-and Zip Code eo de
: Teléptione Number

 

 

 

 

 

Defendant ‘No. 7 F -

Nameé ~ . eo Te oe. a Heinz
Job of Title oa Ce
(if known)

" Street Address
City and County

_. State and Zip.Code
Telephone Number _

 

 

 

 

lefendant No. $0 —
. Name
Job or Title
(if known)
‘Street Address
City and County
State and Zip Code ; arr
_ Telephone Number _*

Siemens USA . Ine.

 

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 210f 42 PagelD #: 80
Defendant No. ¥ {
Name
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number —

Defendant No. 72
Name
Job or Title
(if known)
Street Address _
_ “City and County
" State-and Zip Code
: Teléphone Nuiber
Defindant'No. 73°
"Name:
~ Job of Title
(if known)
Street Address
City and County
_. State and Zip.Code

Telephone Number —

Jefendant No. 74°
. Name ‘a

Job or Title
(if known)
‘Street Address
City and County
State and Zip Code _

_ Telephone Number .

L-{ otly biet én VU S A. Ine.

 

 

 

 

 

 

Richard (a henes'
2 * a

 

 

 

 

 

Eu, Ze beth Ch eney
. en ae

 

 

 

 

 

Jennifer Silly a

 

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 22 of 42

PagelD #: 81
Defendant No. ¥ 5
Namie - _ Apple Computers
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

Tne.

 

 

 

 

 

Defendant No. 5 &

Name Microseft Ine. |
Job or Title “ ,
(if known)
Street Address _
: ‘City. and County - =
" Sigieand ZipCode ——
_ Telephone Numiber

 

 

 

 

 

Defendant ‘No. $- 7

Namé-=

Job of Title
(if known)

~ Street Address
City and County

.. State and Zip Code
Telephone Number

Ww, bls aes Gates .

 

 

 

 

 

defendant No. 5 ¥
Name Rebert Gates
Job or Title
(if known)
‘Street Address
City and County
State and Zip Code - og 8
. Telephone Number _

 

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 23 of 42 PagelD #: 82
Defendant No. .4 4
Namie
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number —

Stasnes Finencicl Services Inc,

 

 

 

 

 

 

Defendant No. 9 © -
Name 7 Patricia Staines :
Job or Title “

(if known)
Street Address _

. “City, and County . - a

" State-and ZipCode

ane Nonber

 

 

 

 

 

Defendant No. ar.
Namie:
Job of Title
(if known)
" Street Address
City and County
-. State and Zip Code
Telephone Number

Marcius Zieme —
7

 

 

 

 

 

Yefendant No. 4 2. 7
. Name
' Job or Title
(if known)
‘Street Address
City and County
State and Zip Code - —
_ Telephone Number = a

a2 hewicls Fingace abl Services

 

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 24 of 42 PageID #: 83
Defendant No. ¢ 3
_ Namie

Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

Darce LL. Shein be fi
—

 

 

 

 

 

Defendant No. 4 4 -
Name =
Job or Title _
(if known)
Street Address .
" State-and Zip Code _ ae
; Teléphione Nuniber

State or Cols fornia

 

 

 

 

 

Deféndant'No. 75
"Namie
Job of Title
(if known)
Street Address
City and County
.. State and Zip Code
Telephone Number |

stetée of Utah

 

 

 

 

lefendant No. 4°
Name
Job or Title
(if known)
‘Street Address
City and County
State and Zip Code - ———
_ Telephone Number . a

Thee do re. Th chef

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 25 of 42 PagelD #: 84
Defendant No. 47
Namie
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

Borbaca Turcnem

 

 

 

 

 

 

 

Defendant No. ¢3 ~
Namie - United stete s Dep acitment ef Jushice
Job or Title
(if known)
Street Address _

“City and County . Des

: Telephone Number

 

 

 

 

 

DefendantNo. 79
"Name:
Job of Title
(if known)
Street Address
City and County
.. State and Zip Code
Telephone Number

Noney Pelossi
. e j $ ”

 

 

 

 

 

defendant No. 1-6 0° .

‘Reames . _ A éd . b are
Job or Title
(if known)
‘Street Address
City and County
State and Zip Code . : merce

Telephone Number . | | >

 

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/45/21 Page 26 of 42 PagelD #: 85
Defendant No. .! 6]
Namie
Job or Title
(if known)
Street Address
City and County
State and ZipCode _ Cals fornia
Telephone Number |

OF fic 2 -gf A ftecney Cweaero L

 

 

 

 

Defendant No. !°2 .
Name «
Job or T itle
(if known)
Street Address _
“CityandComty
" Sigteand ZipCode
: Teléphone Nuniber

OF Fi ce of United states Atkecney General

 

 

 

 

 

Defendant'No. 103“
 Namé =
Job of Title
(if known)

Street Address
City and County
.. State and Zip Code
Telephone Number

Michael Po ba pee

 

 

 

 

 

lefendant No. | 0 4° |
Name CT
Job or Title
(if known)
‘Street Address
City and County
State and Zip Code - re
_ Telephone Number . . . } _

~IU¥sen Kile

 

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 27 of 42 PagelD #: 86
Defendant No. | 65
Namie
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

Mavier BeCerra

 

 

 

 

 

 

Defendant No. 106 -
Name os
Job or Title |
(if known)
Street Address _
“City and County ot a
" State-and ZipCode =
: Teléphone Number

Alexan deer Padilla

 

 

 

 

 

Defendant ‘No. (67 a
 Namé-
Job of Title
(if known)
" Street Address
City and County
.. State and Zip Code
Telephone Number _

Ie n neth Ce whee
‘ : iz - 7 "

 

 

 

 

 

lefendantNo. (oS |
. Name oo
Job or Title
(if known)
‘Street Address
City and County
State and Zip Code - a
_ Telephone Number —s

_Oocis. Metsu, .

 

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 28 of 42 PagelD #: 87
Defendant No. { © g
Namie
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

Rich acd B raha S071

 

 

 

 

 

 

Defendant No. (i 6 -
Name ,
Job or Title _
(if known)
Street Address 7
_ “Gity and County _ 1: —
~ Teléphione Nuniber

Be-itish Airways ‘inc.

 

 

 

 

Defendant’No. (11 ~ .
Name ~ . iy Win dermece heol Estate Inc
Job of Title a J | i
(if known)
” Street Address
City and County
_. State and Zip Code
Telephone Number

 

 

 

 

 

Yefendant No. t! 2° .
Name Bo
Job or Title
(if known)
‘Street Address
City and County
State and Zip Code - a
_ Telephone Number : =

General Electric (GE) Tue.

 

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 29 of 42 PagelD #: 88
Defendant No. (17

Namie Bern Le Sanders

 

 

Job or Title
(if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

Defendant No. | (4

Namie Eli Za be fh wa enceten

 

 

Job or Title _
(if known)

 

Street Address _

 

“City and County ee
_ State:and Zip Code ce See

 

: Telephone Nuniber

Deféndant'No. «(5 ;
. Namie ~ ; . e "ye hay Zanell, .
Job of Title a fee

 

(if known)
' Street Address

 

 

City and County
.. State and Zip Code

 

 

Telephone Number

lefendant No. {iL =
. Name . . | A achara boxe |

Job or Title

 

(if known)

 

‘Street Address
City and County

 

 

State and Zip Code _ c

 

_ Telephone Number .

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/5/21 Page 30 of 42

PagelD #: 89
Defendant No. |! 7
Name
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

Mayey Holdings
f ~ a

 

 

 

 

Defendant No. |! 5 ;
Name ce
Job or Title
(if known)
Street Address
; Teléphione Number

Johan Me xXxev

7

 

 

Deféendant'No. (19
Namie .
Job of Title
(if known)
" Street Address
City and County
.. State and Zip Code
Telephone Number

Belinda Léande
. é :

 

 

 

 

 

Jefendant No. 120 © .
_ Name CO
Job or Title
(if known)
‘Street Address
City and County
State and Zip Code _ an
_ Telephone Number ee

 

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 31 0f 42 PagelD #: 90
Defendant No. .¢2/
Namie
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

TohualMea de Zz

 

 

 

 

 

Defendant No. (22 -
Name
Job or Title
(if known)
Street Address _
" Sigtgand ZipCode
; Teléphione Nuniber

Gaclend Bareakl.}

 

 

 

 

 

Defendant'No. i230
 Namé- .
Job of Title
(if known)

Street Address
City and County

-. State and Zip Code
Telephone Number

Morn Sea England
7 :

 

 

 

 

 

lefendant No. 124° 7
. Name oO
Job or Title
(if known)
‘Street Address
City and County
State and Zip Code - ae
_ Telephone Number =. . =

wbawrence 0'NeiL

 

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed OT/15/21 Page 32 of 42 PagelD #: 91
Defendant No. i25
Name
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

 

 

 

 

Defendant No. 12 L
Name os

Job or Title _

(if known)
Street Address _
“City and County ie eee
 Siate-and ZipCode of
: Teléphone Nuniber

Ru pect M we de«dy?

 

 

 

 

 

Defendant No. Bd =
"Nene:
Job of Title
(if known)
Street Address
City and County
.. State and Zip Code
Telephone Number _

. To my... Par ty
. 4 " 77 ;

 

 

 

 

 

Jefendant No. 125
. Name De Bor
Job or Title
(if known)
‘Street Address
City and County
State and Zip Code - | Te
_ Telephone Number. =. =

 

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 33 of 42 PagelD #: 92
Defendant No. (24
Namie
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

Tong bla cr

 

 

 

 

 

Defendant No. {30 -
Name ‘*

Job or Title |

(if known)
Street Address _
— “Cityand County L.
" Stateand ZipCode
; Teléphone Nuiber

Davi do Camerso at

 

 

 

 

 

Defendant'No. (34 :
 Namé- oe Sophie Butcher .
Job of Title v3 25
(if known)
~ Street Address
City and County
.. State and Zip Code
Telephone Number —

 

 

 

 

 

Yefendant No. 132. © |
. Name .
Job or Title
(if known)
‘Street Address
City and County
State and Zip Code _ ee
_ Telephone Number

Lather nw. bu be he

 

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 34 of 42 PagelD #: 93
Defendant No. ! 33
Namie
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

Char les (Chuck) Sch hunte

 

 

 

 

 

Defendant No. /34 .
Name
Job or Title
(if known)
Street Address _
; ‘City. and County _ - _
" State-and Zip Code — —
7 T cigphone N Nuniber

Mas K Wa cne rr

 

 

 

 

 

Defendant ‘No. 35 $

Namie ~ . ds, Oren.
Job of Title ,
(if known)

- Street Address
City and County

.. State and Zip Code
Telephone Number

: Hatch
. rr -

 

 

 

 

 

lefendant No. (34 -

- Name . Ma te Romney

- JoborTitle .
(if known)
‘Street Address
City and County
State and Zip Code . Coe
Telephone Number _ |

 

 

 

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 35 of 42 PagelD #:94 ©
Defendant No. (37
Namie
Job or Title
(if known)
Street Address
City and County
State and Zip Code
Telephone Number

Ramena Williams

 

 

 

 

 

 

Defendant No. ‘(23 -
Name oe

Job or Title _

(if known)
Street Address _
— Cityand County se
| Stateand ZipCode

yee

” Telephone Nuniber

Emily Fe Johen neberm

 

 

 

 

 

Defendant'No. 134
"Name
Job ot Title
(if known)
Street Address
City and County
_. State and Zip.Code
Telephone Number

Frances Andacrso ir
7

 

 

 

 

 

efendant No. 14)
Name —
"Job or Title

(if known)

‘Street Address

City and County

State and Zip Code - re
_ Telephone Number. —

kebe-t W. Mayes,

 

j -

 

 

 

 

and Dees 1] through. ICO

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 36 of 42 PagelD #: 95
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Ul.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question
California CiVie Code Sections 52:5 and 92, 7,
List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
arat issue in this case. 2° oe as A 47, 201, 225 242, 594, boo, bio, (001, 1028,
oF the tha ted stotes Cc d . Feds 233 " seg ARB e fn ef Bee af Fidhe (8
' ° €,Titlte2z2 use Sechten ti0z(4),

Section (350, Title 50 USC Seectien 1520 and bind Bel jeu eee vsc

bons Covenant S

B. If the Basis for Jurisdiction Is Diversity of Citizenship Ageinst Toctuce, TrafficKin g ano

Humen Exper: tmMeantaticwn -

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) Tames C. Ma gey , is a citizen of the
7

 

State of (name) the United states

b. If the plaintiff is a corporation
The plaintiff, (name) , 1s incorporated
under the laws of the State of (name) ;

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. ‘The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

Case 2:21-cv-00005-JRG-CRW Document4 Filed 01/15/21 Page 37 of 42 PagelD #6" °
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

b. If the defendant is a corporation
The defendant, (name) Mormea Church
the laws of the State of (name) 4 tab (usa)
principal place of business in the State of (name) Uta h

, 1S incorporated under

, and has its

Or is incorporated under the laws of (foreign nation) ;

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):
The Fineness el ameunt in Con treversy @xCeeds # 75; coo. as

wellas, the Califernsa Electerel Co tlege Cerctificehoa wv

must be Foreasicetly audited

Ii. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
needed.
A. Where did the events giving rise to your claim(s) occur? On, 9 - ahout Tune 2b, 2013,
fhe ClaintiFE became aWere th ‘ ‘ J
a Fore:gn -based political organization and o pet
Cri . a nNn-7o6n
r mMinol an berpri se acknow ledged b the Uy ff i
Kingdom, National Demecratic Com 4 M “hs 2
a and india whe ave@re aired, ¢ red
and compelled Lhe Plain} CEL ; 1 1Coere
art 0 A¢guiesee fo Sublutanegus -
a What ae ane A pamate time did the events giving rise to your claim(s) occur? § plan tation:
VW 6r abou J OV a 3 ; , ' :
ember Z2, 2020, the PlaimbFEF discovered

bans or about, December 2,20 ib, Gary Summerhays
oo mes D. Harcts and the other Defendonts: Com + ‘d
eyehT pert Gnd Fraud upon the Legislative, "
iL are Gudicjal branches oF Government
z co t 1 Ag aA PS =
Superts r. a mAs ; dt nlety fil adyudicakon oF

r “rT gF C )

a \fernia For the COunty of Scere mente

agi

Generel Kamala Do. Harris .
Case 2:21-cv-00005-JRG-CRW Documenta” SledDH15/ 20 Ihagesa 645 Peon) #97

 
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

On, or oboe ts Sune oe, 20 (8, Fhe Plointiff become
aWare tha On, or one
Microchip technology into his body fe. you mabe
child at Sewort Air Force bose (Ten = ane
From onsoc about, Fuly 22,1464, through, the present
Fime, the Defendants have fFinnae it. 2.) ;
Gnd Maha Wh fubly pre Fi fe of From theo Wove-dece ib of
IV. Irreparable Injury hu ma yn cighks Violealion. ribe

Explain why monetary damages at a later time would not adequately compensate you for the Injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
could not be measured.

From O71, oF abouFf, July 22, (V6, Fhrough, the present
tine, the Platnhiff has been subjected to torture,

human tra FRieking and human €kxperimentatian

 CAUSing irreparcbhle Physical aud menlel valu,
as wellas, (NMMeasureble damage and harae Le!
his reputation and goed Nanwe,

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

(1) The Plaintiff seeks a pre liminary Vayunetion
Order “7 the De Fen dauts to divest themselves
oF an ¥ interest, direct pf indireet jn the e beve—
described cry minal enterprise aad ipa pesing
reasoaable restr ebionus on the future ach vilies

of Ca 7 aging in the same Fu pe of eudeatol as
Lhe 7 j 4 * ,  * . . .
t ‘h, rerprrse AF aged i Nn, the aeclivities or
Whien afFeet interstat ; |
a Ss a e
? Or Sry eg dissolub on or
OF the crimiyoL @nterprise can
For inanceent pers ;
” TSOAS e Th s - . ; ;
disgorge the . — 5 . ‘5 Civil RICO suit Seeks to
the Defenudan- fofits tb bey wily obtained b Page 5 of 6
Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 39 of 42 7PagelD #: 98

Feorganizahan

d Making Pprevisieaas
10:
11
12

13

14

15

16
17
18
19
20
21
22
23
24
25
26

SAO 72
(Rev. 8/82)

-Additional Relief Requested -
(2) The Plainti ef seeks a preliuinory Capunetion

ordering the Defen dants to tMuediotel
“spend, Cease And desist Remote Ve. L
Monitoring and Surveillance of be f a °
through Use of electrical ackivity Fro. the
ee Cortex of hie brain S€en On 4
Video Monitor and sécret Frequency.
The Defen darts are able to Se Wht
the Platati fee's eve " | :
| Sare 5 ‘

7 | eeeng ,

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 40 of 42 PagelD #: 99

 
9
10
11
12
13
14
15
16
17
18
19
20
21
29
23
24
25
26

SAO 72
(Rev. 8/82)

am ANdditioual Relief Reaquested —
(3) The Plasnfiecr Seeks a preliminary ray L
uncrion
decectifying the California electoral College

ba J wa ) { [
Vote se pen the COMMISSi on of fe ¢ ra
offenses by Kamala D. Hoérris Gnd f Se (
J co P

Bid |
i. res wellas, the Naénued Defendonts
@scribed herein} and,

(4) lke Plaintiff seeks a preliminary inmpunetio
emergency hearing on the Leaal Mente a ri

&¥- parte relief trdered b dhs 3 C f °

Title (¥ United states Code Section 379) 7

Ehe Courts ond Low en forceneat sFeicig le ts
€e to it Lhat Fhe righ ts ¢ t Creates ar

honored ‘ The Plainhkiff seeks @ Court cede p

Compelling Lhe 2a8cramento C fb
SePer-visars ¢ iy TO eal y Board oF
Marie Soh 7Eett Tones and Districh Atte k ager
; « u Qa, Radian ‘ e . : . Ane
The Plaintiff is fend ted 1573 2e oot ae ya hv ja sae
e apuneri 2

C Cy nd CE

< cf Under Rice Laiwand California Civil Cod
oC y | :
oe 5Z.5 aad 52.97 before the Case is "
2@cide on the legal merits, The Plaintif £

has demonstreted :(;);
| ‘lClJicrre bl
i . . Pare € and ; Min Nn
arm } (a)a high Probability of Juccess ; Se
e . 3
Legal Merils i (3) S@rious questions raised b
i e@ J

the La Wsui bias wellas bl

i“ ; ; | 4 pu tc interests

j 4 the Lawsuit FA W’ses S€rieus 2 Le

and Lhe balornce SE ho-d h L Gues ons

oe cau | ship Tips Sharpl

i aVor: The Plain tige 15 entitled da 7

Financial, Punitive and e ve L |

i, let, | ‘ | | . Mp ary damages to
rMyiAe fheough Forensic Finguciol hy

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 41 oF a2 “HeGeits @-p.od

 

 
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

- A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: (-13-Zezi

Signature of Plaintiff Yonee C. be —
Printed Name of Plaintiff Tames ¢. Mayeu

F

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Case 2:21-cv-00005-JRG-CRW Document 4 Filed 01/15/21 Page 42 of 42 PagelD #Paegert 6
